Exhibit 10.2(H)

[Yahoo! Inc. Letterhead]

                    , 2010

 

 

              

 

              

 

              

 

  Re: Letter Amendment to Performance Restricted Stock Unit Award Agreement (OCF
Version)

Dear             :

Reference is made to the Performance Restricted Stock Unit Award Agreement (OCF
Version) between you and Yahoo! Inc. (the “Company”) dated                     ,
2009 (the “Award Agreement”). Capitalized terms used in this letter agreement
and the attached exhibit and not otherwise defined herein or therein will have
the meanings ascribed to such terms in the Award Agreement.

The purpose of this letter agreement is to amend the Award Agreement to provide
that, for each of the 2010 and 2011 Performance Years, the number of the
Restricted Stock Units (if any) that will be credited to you with respect to
such Performance Year will not be determined under Exhibit A attached to the
Award Agreement but will instead be determined in accordance with Exhibit 1
attached to this letter agreement.

This letter agreement does not modify any other terms of the Award Agreement
except as expressly set forth above (including, without limitation, the
crediting of any Restricted Stock Units to you with respect to the 2009
Performance Year and the vesting and payment provisions applicable to any such
units).

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

 

Sincerely, Yahoo! Inc. [NAME] [TITLE]

 

Acknowledged and Agreed: By:       [NAME]